Citation Nr: 0007768	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  94-03 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for impotency.

2. Entitlement to service connection for diabetes mellitus.

3. Entailment to an increased rating for post-traumatic 
stress disorder (formerly characterized as anxiety 
neurosis) evaluated as 30 percent disabling prior to 
November 24, 1998, and 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1970 
to January 1977.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a July 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  In December 1995, the Board denied the 
veteran's claim of entitlement to service connection for 
arthritis of multiple joints.  At that time, it remanded his 
claims of service connection for impotency and diabetes 
mellitus and an increased rating for anxiety neurosis to the 
RO and instructed the RO to consider his claim of entitlement 
to service connection for post-traumatic stress diosrder 
(PTSD).

A review of the claims file reveals that in a March 1983 
letter, the RO advised the veteran that service connection 
for diabetes was denied, but the letter did not inform him of 
his right to appeal that letter as a decision.  Both the 
current regulations, 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 19.25 (1999) and those in effect at the time of 
the March 1983 RO letter, 38 U.S.C.A. § 4005 (West 1982); 
38 C.F.R. § 19.114 (1983), mandate that such information be 
provided to the veteran.  Because appellate rights were not 
afforded to the veteran, the RO's March 1983 letter denying 
entitlement to service connection for diabetes never became 
final.  38 U.S.C.A. §§ 5104, 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (1999).  As such, the claim for service connection 
for diabetes mellitus remains open and the issue now before 
the Board is recharacterized as entitlement to service 
connection for diabetes mellitus.  

Furthermore, the Board observes that the November 1993 
statement of the case provided the veteran with the relevant 
laws and regulations pertaining to his claim of entitlement 
to service connection for diabetes, including those 
regulations regarding presumptive service connection.  The 
veteran was afforded an opportunity to submit additional 
evidence in support of his claim and to comment on the RO's 
action.  Accordingly, the Board is of the opinion that its 
consideration of the veteran's claim on the merits at this 
time will not prejudice him under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Finally, a December 1999 rating decision granted service 
connection for PTSD, recharacterized the veteran's service-
connected anxiety neurosis as PTSD and awarded an increased 
rating, effective from November 24, 1998.  As such, the Board 
believes the issues, as set forth on the decision title page, 
accurately reflect the current status of the veteran's 
claims.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO. 

2. Prozac, prescribed to treat the veteran's service-
connected psychiatric disorder, causes delayed 
ejaculations; Tenormin was prescribed to treat his 
service-connected hypertension; medical literature 
described impotence as a possible side effect/adverse 
reaction to both medications.

3.  Partial impotency cannot be disassociated from, and is 
proximately caused by, the medication prescribed for the 
veteran's service-connected psychiatric disorder.

4. No competent evidence has been submitted to demonstrate 
that the veteran has diabetes mellitus related to his 
period of active military service.

5. Prior to November 24, 1998, the veteran's service-
connected PTSD (formerly anxiety neurosis) included 
anxiety spells, depression, insomnia, intense survivor 
guilt with moderate industrial impairment and the need for 
prescribed medication.

6. From November 24, 1998, the veteran's service-connected 
PTSD includes nightmares and flashbacks of combat-related 
experiences, depression and survivor guilt, with normal 
speech, fair judgment and insight and no more than 
moderate impairment treated with prescribed medication. 


CONCLUSIONS OF LAW
1. The veteran has impotency that was acquired as a proximate 
result of service-connected disability.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.310 (1999).
2. The veteran has not submitted evidence of a well-grounded 
claim for service connection for diabetes mellitus.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).
3. The criteria for an evaluation of 50 percent, prior to 
November 24, 1998, for PTSD (formerly anxiety neurosis) 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.1, 4.2, 4.10, 4.132, Diagnostic Codes 
9400 and 9411 (1996), effective prior to November 7, 1996; 
38 C.F.R. §§ 4.125, 4.130, Diagnostic Codes 9400 and 9411 
(1999), effective November 7, 1996.
4. The criteria for an evaluation in excess of 50 percent, 
from November 24, 1998, for PTSD (formerly anxiety 
neurosis) have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.1, 4.2, 4.10, 4.132 Diagnostic Codes 
9400 and 9411 (1996), effective prior to November 7, 1996; 
38 C.F.R. §§ 4.125, 4.130, Diagnostic Codes 9400 and 9411 
(1999), effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for impotency and 
diabetes mellitus. The legal question to be answered, 
initially, is whether the veteran has presented evidence of 
well-grounded claims; that is, claims that are plausible.  If 
he has not presented a well-grounded claim, his appeal must 
fail with respect to this claim and there is no duty to 
assist him further in the development of his claim.  
38 U.S.C.A. § 5107(a).  To that end, in December 1995, the 
Board remanded the veteran's claims to the RO for further 
evidentiary development.  As will be explained below, the 
Board finds that the veteran's claim for service connection 
for impotency is well grounded and the claim for service 
connection for diabetes mellitus is not well grounded.

Further, the veteran's claim for an increased evaluation for 
PTSD (formerly anxiety neurosis) is plausible and capable of 
substantiation and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation of a service-connected disability generally is a 
well-grounded claim).  The Board also remanded this claim in 
December 1995 to afford the veteran the opportunity to 
undergo additional VA examination.  The examination reports 
are associated with the claims file, the Board is satisfied 
that all relevant evidence has been obtained regarding the 
veteran's claim, and no further assistance to the veteran 
with respect to this claim is required to comply with 
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  In addition, it is 
the judgment of the Board that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.

I. Factual Background

VA and private medical records and examination reports, dated 
from July 1964 to December 1998, are associated with the 
claims file.  Prior to service entry, there was no indication 
of treatment for diabetes, hypertension or a psychiatric 
disorder.

On a report of medical history completed in May 1970, prior 
to service entry, the veteran denied a history of sugar or 
albumin in his urine.  When examined for service entry that 
day, genitourinary and endocrine abnormalities were not 
reported, urinalysis tests were negative for albumin and 
sugar, the veteran was 5'5" tall, weighed 155 pounds and was 
found qualified for active service.  Service medical records 
are entirely negative for complaints of impotency, reflect 
his obesity and treatment for anxiety and hypertension and do 
not show treatment or diagnoses of diabetes.  When examined 
prior to discharge, endocrine and genitourinary abnormalities 
were not found, urinalysis was negative for albumin and 
sugar, the veteran weighed 175 pounds and had an elevated 
blood pressure reading.

Service personnel records indicate that the veteran was 
trained as a helicopter repairman and in aircraft 
maintenance.  He also received chemical, biological and 
radiological warfare training.  

Post service, an April 1977 VA examination report describes 
the veteran's complaints of being nervous and jumpy, with 
depression, headaches, chest pains, sweaty palms and a 
chronic hand rash.  Blood chemistry results showed glucose as 
91.  Essential hypertension was noted and the psychiatric 
diagnosis was anxiety reaction due to stress from Vietnam.  
The veteran was considered moderately incapacitated.   

A May 1977 rating decision granted service connection for 
hypertension, evaluated as noncompensable and anxiety 
neurosis, evaluated as 30 percent disabling.

In June 1978, according to private medical records from Drs. 
Porier and Dobies, the veteran was given a college physical 
examination but diabetes mellitus was not mentioned.  

An April 1979 VA examination report reflects the veteran's 
complaints of constant shakiness, crowd avoidance, 
depression, occasional suicidal ideation with no intent, 
insomnia, startle reaction, irritability with his two 
children, marital conflict and social avoidance.  The 
diagnosis was anxiety reaction with depression features.  The 
veteran was described as moderately impaired.

A May 1979 rating decision assigned a 10 percent disability 
evaluation to the veteran's service-connected hypertension.

VA outpatient records dated in October 1982 include an 
impression of diabetes mellitus.  

According to a July 1986 VA general medical examination 
report, the veteran, who was 33 years old, complained of 
anxiety neurosis, dermatitis and hypertension with difficulty 
controlling his weight.  He took no medication, did not smoke 
and did abuse alcohol.  He had difficulty with erections and 
denied diabetes.  Exogenous obesity was diagnosed and no 
laboratory tests were ordered.

A July 1986 VA examination report documents the veteran's 
complaints of worsening psychiatric symptomatology, including 
being too nervous to drive and unemployed for the last three 
years.  He had a college degree and could not find a job.  
The veteran had sleep difficulty, frequent headaches, family 
stress, decreased libido and marital stress.  He was alcohol 
abstinent and did not smoke.  Generalized anxiety disorder, 
chronic, was diagnosed and the veteran was described as 
severely impaired.

An August 1987 treatment record from Drs. Porier and Dobies 
diagnosed well-controlled diabetes for which medication was 
prescribed.  Diabetes was also diagnosed in records dated in 
1989.

According to treatment records from the Vet Center, dated 
from November 1991 to November 1993, the veteran began to 
deal with his experiences in Vietnam.  

A December 1991 VA Agent Orange Protocol Registry examination 
report includes diagnoses of diabetes mellitus, hypertension 
and anxiety disorder.  The report notes that the veteran's 
diabetes was discovered on a routine examination, was of a 
three to four year duration and was controlled with 
prescribed medication.

In a March 1992 statement, the veteran requested reevaluation 
of his service-connected nervous condition and service 
connection for diabetes, as due to Agent Orange exposure.

A May 1992 VA psychiatric examination report indicates that 
the veteran gave a history of serving in Vietnam as a 
helicopter crew chief, when he was exposed to heavy combat, 
witnessed war-related casualties and retrieved injured 
soldiers and corpses for transport.  He was psychiatrically 
hospitalized briefly in service and denied use of alcohol or 
drugs in service.  Approximately eighteen months after he 
returned from Vietnam, the veteran experienced nightmares 
that caused severely impaired sleep, hypervigilance bordering 
on paranoia and excessive survivor guilt.  He began to drink 
heavily to suppress emotional problems and caused alcohol 
dependence that lasted until recently.  He was 
psychiatrically hospitalized at a VA hospital in Boston while 
on active duty and treated with Lithium with no significant 
relief.  After leaving service in 1977, he was hospitalized 
in 1979.  The veteran received outpatient treatment at the 
Vet Center.  He reported current symptoms of hypervigilance, 
sleep difficulty and recurrent nightmares of combat-related 
situations, triggered by sounds of helicopters flying 
overhead.  He admitted that occasionally he was tempted to 
choke his wife in the aftermath of his combat-related 
nightmares.  He had a history of attempted suicide, by 
overdosing in 1975 and 1976 and eighteen months ago placed a 
gun to his mouth, due to marital problems now resolved, but 
was stopped by his son.  The veteran felt depressed, with low 
energy, fatigue, insomnia and survivor guilt.  He had 
difficulty with interpersonal relationships, got angry 
easily, felt alienated and withdrew.  The veteran took 
medication for impotency for a few weeks but stopped 
recently.  He was married to his present wife for 22 years, 
described the marriage as stable and was employed at the New 
York State Department of Labor as a veterans counselor.  He 
gave up alcohol two months ago.  

On examination, the veteran was cooperative and dressed in 
causal clothing.  His speech was underproductive, mood "ok" 
and affect seemed dysphoric. 
 He denied perceptual abnormalities, suicidal, homicidal or 
paranoid ideations and had short-term memory impairment.  His 
concentration seemed slow, but insight and judgment were 
intact.  The examiner said the veteran's history seemed 
consistent with PTSD and chronic depression of dysthymic 
disorder that was probably related to the PTSD.  According to 
the VA physician, the veteran's symptoms seemed related to 
Vietnam that resulted in a restricted life style and impaired 
psychosocial functioning.  The Axis I diagnoses were PTSD, 
Vietnam War related and dysthymia, secondary to PTSD.  The 
veteran was described as moderately impaired.

In a February 1993 statement, the veteran's representative 
requested that the May 1992 VA psychiatric examination be 
used in support of the veteran's claim for service connection 
for PTSD.  It was further noted that the veteran was 
diagnosed with diabetes in service and prescribed medication 
and continued to take medication.

In March 1993, the veteran filed a claim for service 
connection for PTSD and for diabetes as a result of exposure 
to Agent Orange.  He also said he was impotent due to Agent 
Orange exposure.

In an April 1993 statement, Nellie E. Coakley, RN, BSN, 
M.Ed., a Vietnam Veterans Readjustment Counselor, said the 
veteran participated in the Vet Center Readjustment Program 
since November 1991.  She said the veteran's job for a five-
month period in service was to clean the helicopters and he 
experienced intrusive recollections of blood and body parts 
in downed helicopters brought in to be cleaned.  He 
experienced occasional recurrent dreams of trauma and morbid 
experiences, occasional flashbacks, detachment and 
estrangement, constricted affect, hyperalertness, sleep 
disturbances, survivor guilt, memory impairment, anxiety, 
depression and considered suicide in the past.  Ms. Coakley 
opined that the veteran suffered from PTSD.

A November 1993 employee health service psychiatric 
evaluation report prepared by Jeffrey P. Bernstein, M.D., 
reflects that the veteran was neatly dressed and well 
groomed.  He had anxiety attacks for several hours, his 
affect was constricted and he rated his mood as a 5 on a 
scale of 1 to 10.  The veteran looked mildly depressed.  The 
veteran was oriented times three, with remote memory and 
concentration intact, insight and judgment fair, early 
insomnia and no delusions.  The clinical impression was that 
the veteran had a history of nightmares, insomnia, 
diaphoresis and anxiety associated in part with war 
experience.  The veteran also had a history of substantial 
alcohol use, was treated with Prozac and was not acutely 
depressed or psychotic.  In Dr. Bernstein's opinion, the 
veteran was classified with a moderate psychoneurotic 
disorder and able to work.  The Axis I diagnoses were PTSD, 
in partial remission and alcohol dependence.

Private office treatment records, dated from 1994 to 1996, 
from Dr. Barry Kilbourne, reflect that Prozac, Vasotec and 
Tenormin were among the veteran's prescribed medications.  
The records describe that the veteran was regularly treated 
for diabetes and had a nervous disorder.

In a statement received in January 1994, the veteran said he 
was treated for diabetes mellitus while in active service.  
He also said he was treated for diabetes mellitus within one 
year from the date of his discharge, but records showing this 
treatment were unavailable.

In a January 1996 statement, a physician at the North Country 
Family Clinic (possibly Dr. Kilbourne, signature illegible) 
said it was as likely as not that the veteran's problems 
related to impotence were connected to medication, Tenormin 
or Prozac.  The doctor appended medical literature to the 
effect that impotence was a side effect/adverse reaction of 
atenolol (Tenormin) taken for hypertension and fluxetine 
(Prozac) taken for major depressive disorder.

An October 1996 VA outpatient clinic examination report shows 
that the veteran's problems were hypertension, depression and 
anxiety and eczema.  His prescribed medications included 
Prozac, Vasotec and insulin.  The veteran reported that he 
was a helicopter crew chief in service, earned a college 
degree, enjoyed music and motorcycling, belonged to The 
American Legion and AMVETS, was not married, had two 
children, did not drink or smoke and denied family or 
financial problems.  

In a May 1997 statement to the RO, the veteran provided the 
following information regarding his stressors in service.  He 
was assigned to the 608th Trans. Co. and his military 
occupational specialty (MOS) was helicopter crew chief-
machine gunner.  He repaired and salvaged helicopters for 
return to the United States.  The veteran reported cleaning 
debris from helicopters that included human skin, body parts 
and blood.  His unit was exposed to mortar fire in Dong Ba 
Thin and he saw men killed.  While on guard duty, the veteran 
saw trucks carrying bodies. 

According to an August 1997 VA examination report, the 
veteran's prescribed medications included Vasotec, Tenormin, 
Prozac and insulin.  Hypertension and diabetes mellitus were 
diagnosed.

In a February 1998 letter to the RO, the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) (formerly 
known as the U.S. Army and Joint Services Environmental 
Support Group) said a unit history of the 608th 
Transportation Company (608th Trans. Co.), in which the 
veteran served, reveals that it provided direct and back-up 
direct support, aircraft maintenance and aircraft technical 
support.  Further, service documents show that the unit's 
base camp at Dong Ba Thin received mortar fire in April 1971.  
It was also noted that tasks of personnel with the MOS of 
utility helicopter repairer (67N) included performing air 
crewmember duties as required removing/installing subsystem 
assemblies/components and preparing helicopters for shipment 
and storage. 

A November 1998 VA psychiatric examination report documents 
the veteran's complaint of severe sleep deprivation, 
particularly when he stayed up for nearly three days at a 
time and then was only able to sleep when completely 
exhausted.  The veteran experienced combat-related 
nightmares, exhibited a startle reaction and an avoidance of 
stimuli.  He was interpersonally deficient, alienated and 
withdrawn.  The veteran heard voices, but realized that they 
were not true hallucinations, only an extension of himself.  
He stopped drinking alcohol three years ago because of his 
current wife's demands and used marijuana and opium in 
service but none since.  The veteran was suicidal three years 
ago when he stuck a gun in his face due to a family 
misunderstanding but his son stopped him from killing 
himself. 
Findings on examination included appropriate affect and 
demeanor.  The veteran's appearance and grooming were 
adequate, but he exhibited slow mentation.  The veteran was 
oriented in all three spheres and his memory, attention span, 
insight and judgment were adequate.  Psychological test 
results showed moderate to severe depression, combat-related 
PTSD and indications of thought disorder consistent with 
prodromal stage of paranoid schizophrenia.  The Axis I 
diagnosis was PTSD chronic moderate and a score of 56 was 
assigned on the Global Assessment of Functioning (GAF) scale.  
The VA examiner commented that the veteran was somewhat 
industrially impaired and unable to maintain a quality 
interpersonal life as a result.

Also in November 1998, the veteran underwent VA examination 
for diabetes mellitus.  He reported that in approximately 
1978-1979 he experienced dizzy spells and headaches, was 
diagnosed with diabetes and also told that he had elevated 
blood pressure.  Medication was prescribed for his diabetes.  
Diagnoses included diabetes mellitus Type II for the past 
twenty years, moderate hypertension, partial impotence that 
may be a result of the veteran's medications (Tenormin and 
Prozac) and/or diabetes and depression/ anxiety.  

The veteran underwent VA genitourinary examination in 
December 1998 and complained of erectile dysfunction for 
approximately five years.  He denied morning erections and, 
on arousal, had moderate rigidity with occasional orgasm.  He 
saw his family practitioner for his complaints and was 
started on a testosterone supplement but did not recall being 
told he had low testosterone and had not seen an urologist.  
The veteran also complained of urinary symptoms of hesitancy 
and a slow stream.  The examination report indicates that the 
veteran took diabetes mediation for over twenty years and 
took Tenormin and Vasotec for hypertension and Prozac for 
depression.  He stopped smoking cigarettes in 1976, drank 
heavily and currently drank an occasional mixed drink.  The 
assessment was erectile dysfunction, most likely secondary to 
diabetes mellitus.  The VA examiner said the veteran was on 
Prozac that also delayed ejaculation.  Laboratory test 
results showed decreased testosterone level.

In a December 1999 rating decision, the RO recharacterized 
the veteran's service- connected psychiatric disorder as PTSD 
and assigned a 50 percent disability evaluation, effective 
from November 24, 1998, when he was examined and diagnosed by 
VA.  

II. Analysis 

A. Service Connection

According to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

Even if there is no record of diabetes mellitus in service, 
its incurrence in service will be presumed if it was manifest 
to a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

Service connection may be also granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  During the 
pendency of this appeal, the U.S. Court of Appeals for 
Veterans Claims (known as the U.S. Court of Veterans Appeals 
prior to March 1, 1999) held in Allen v. Brown, 7 Vet. App. 
439, 448 (1995), that when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected disability, the veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.

The VA has issued final regulations implementing the decision 
of the Secretary that a positive association exists between 
exposure to herbicides and the subsequent development of 
chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, 
Hodgkin's disease, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, multiple myeloma 
and respiratory cancers.  38 C.F.R. §§ 3.307, 3.309; 59 Fed. 
Reg. 5106, 07 (February 3, 1994), 59 Fed. Reg. 29723, 24 
(June 9, 1994); 61 Fed. Reg. 57586, 89 (November 7, 1996).  
Where a veteran was exposed to a herbicide during service and 
chloracne become manifest to a degree of 10 percent or more 
within one year after the last date on which the veteran was 
exposed to a herbicide agent during active military service, 
service connection may be presumed.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307(6), 3.309(e).  The 
Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  59 Fed. Reg. 
341-46 (January 4, 1994).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii). 

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability. Epps v. Gober, 1126 F.3d 1464 (Fed.Cir. 
1997), cert denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).

1.  Service Connection for Impotency

The veteran has contended that service connection should be 
granted for impotency.  A genitourinary problem was not 
reported when the veteran was examined for discharge in 1976.  
Post service medical records show that his service-connected 
hypertension and anxiety neurosis were treated with Tenormin, 
Vasotec and Prozac.  In January 1996, a physician at the 
North Country Family Physicians' group stated that it was as 
likely as not that the veteran's impotence problem was 
connected to Prozac and Tenormin, medications prescribed for 
diabetes mellitus and anxiety neurosis, respectively.  
Medical literature provided by the physician is to the effect 
that impotence is a recognized side effect or adverse 
reaction to both drugs.  When examined by VA in November 
1998, the veteran gave a five year history of partial 
impotency, and the examiner diagnosed partial impotence and 
commented that the disorder may be a result of the veteran's 
medications (Tenormin and Prozac) and/or diabetes.  The 
December 1998 VA genitourinary examination report indicates 
that the veteran took diabetes medication for over twenty 
years and took Tenormin and Vasotec for service-connected 
hypertension.  Prozac was prescribed for depression.  The VA 
examiner diagnosed erectile dysfunction, mostly secondary to 
diabetes mellitus, and said that the veteran took Prozac that 
also delayed ejaculation.  The medical records indicate that 
Tenormin was prescribed for service-connected hypertension 
and Prozac was prescribed for the veteran's service-connected 
anxiety neurosis (recharacterized as PTSD).  Private and VA 
physicians have indicated that the veteran's prescribed 
medications for service-connected disabilities caused delayed 
ejaculation or impotence.  Under these circumstances, in 
resolving doubt in the veteran's behalf, the Board concludes 
that the veteran acquired impotence as a proximate result of 
his service-connected PTSD (formerly anxiety neurosis) and 
hypertension and that service connection for impotency is in 
order.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.310.

2. Service Connection for Diabetes Mellitus

The Board recognizes that the veteran served in the Republic 
of Vietnam. Therefore, service connection would be presumed 
for those disabilities listed under the above regulations.  
Additionally, service connection would be warranted if 
medical evidence established that some other disability that 
was not listed in the regulations resulted from the veteran's 
exposure to Agent Orange.  However, causative factors of a 
disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286 (1992).  

The veteran has contended that service connection should be 
granted for diabetes mellitus and has variously asserted that 
it is due to Agent Orange exposure.  Diabetes mellitus is not 
among the diseases for which a positive association with 
herbicides has been recognized.  Further, although the 
evidence shows that the veteran currently has diabetes 
mellitus, no competent medical evidence has been submitted to 
show that this disability is related to service or any 
incident thereof, including exposure to Agent Orange.  On the 
other hand, the record reflects that blood sugar and albumin 
laboratory tests were negative on separation from service and 
the first post service evidence of record of diabetes 
mellitus is from 1982, more than five years after the 
veteran's separation from service.  In short, no medical 
opinion or other medical evidence relating the veteran's 
diabetes mellitus to service or any incident of service has 
been presented.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claim.  The evidence now 
of record fails to show that the veteran has diabetes 
mellitus related to service or any incident thereof.  Thus, 
this claim may not be considered well grounded.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a); 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  Since the claim is not well 
grounded, it must be denied.  See Edenfield v. Brown, 8 Vet. 
App. 384, 390 (1995).

Although the Board has disposed of the claim of entitlement 
to service connection for diabetes mellitus on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

B.  Increased Rating For PTSD (Formerly Characterized as 
Anxiety Neurosis).

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disability and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Effective November 7, 1996, VA amended several sections of 
the Schedule for Rating Disabilities (Rating Schedule) in 
order to update the portion of the Rating Schedule, 
pertaining to mental disorders to ensure that current medical 
terminology and unambiguous criteria are used.  38 C.F.R. 
§§ 4.125 to 4.130 (1999).  

The changes included redesignation of § 4.132 as § 4.130 and 
the revision of the newly redesignated § 4.130.

Also, the general rating formula for mental disorders was 
replaced with different criteria.  And, in some instances the 
nomenclature employed in the diagnosis of mental disorders 
was changed to conform to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) DSM-IV that replaced DSM-III-R. 

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
While, in Rhodan v. West, 12 Vet. App. 55 (1998), the U.S. 
Court of Appeals for Veterans Claims (known as the U.S. Court 
of Veterans Appeals prior to March 1, 1999) stated that a 
liberalizing regulation cannot be applied retroactively under 
Karnas unless the regulation contains language that permits 
it to be so applied, the veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.

As such, the Board will review the disability under the old 
and new criteria.  The Board notes that the RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated July 1993.  The November 1993 statement 
of the case evaluated the veteran's claim using the old 
regulations.  In December 1999, the RO issued a supplemental 
statement of the case that evaluated the veteran's claim 
using the new regulations.  The veteran was afforded an 
opportunity to comment on the RO's action.  Accordingly, 
there is no prejudice to the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).

Under the old, pre-November 7, 1996, criteria set forth under 
Diagnostic Code 9411 (for PTSD) and Diagnostic Code 9400 (for 
generalized anxiety disorder) at the time of the July 1993 
rating decision, a 30 percent disability evaluation was 
assigned when there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
The psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficient and reliability levels as 
to produce definite industrial impairment.  Id.

A 50 percent disability rating was warranted when the 
veteran's ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired.  Id.  By reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
Id.  A 70 percent evaluation for was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  Id.  A 100 percent rating was warranted 
when the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community; there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic and explosions of aggressive energy, 
resulting in profound retreat from mature behavior; or the 
veteran was demonstrably unable to obtain or retain 
employment.  Id.  The Board notes that each of the three 
criteria for a 100 percent rating under Diagnostic Code 9411 
is an independent basis for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9411 (for PTSD) and Diagnostic Code 
9400 (for generalized anxiety disorder), 38 C.F.R. § 4.130, 
are evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  38 
C.F.R. § 4.130 (1999).  A 30 percent disability rating is in 
order when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
See 38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9400 (1999).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id..  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.  

1.  A Rating in Excess of 30 Percent Prior to November 24, 
1998

After considering all the evidence of record, it is the 
opinion of the Board that under the criteria of Diagnostic 
Codes 9400 and 9411, effective November 7, 1996 and under the 
criteria of Diagnostic Codes 9400 and 9411, effective prior 
to November 7, 1996, an evaluation of 50 percent is warranted 
prior to November 24, 1998.

Under the old regulations, the Board observes that the 
evidence of record demonstrates that the veteran's disability 
picture for his service-connected PTSD (formerly anxiety 
neurosis) most nearly approximates the criteria for a 50 
percent evaluation under Diagnostic Codes 9400 and 9411, 
prior to November 24, 1998.  The veteran has described having 
increased PTSD symptomatology to include anxiety spells, 
depression, sleep difficulty, combat-related nightmares and 
recurrent flashbacks, intense survivor guilt and a need for 
prescribed medication.  A VA examiner in May 1992 and Dr. 
Bernstein in November 1993 both described the veteran as 
moderately impaired.  In November 1998, a score of 56 was 
assigned on the Global Assessment of Functioning (GAF) scale.  
GAF is a scale reflecting the "'psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.'" Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV)).  As a score of 55-60, at least pursuant 
to DSM-III-R criteria, is indicative of "moderate" 
industrial impairment, see Carpenter v. Brown, 8 Vet. App. at 
243, the Board is of the view that a GAF score of 56, 
particularly in view of the 1992 VA and 1993 private 
examiners' above-addressed description of the veteran's 
symptomatology, demonstrates that the service-connected 
psychiatric disability is productive of reduced reliability 
and productivity, characteristic of pertinent disability 
criteria including a 50 percent rating.  Additionally, during 
this time period, the veteran required prescribed medication 
to treat his psychiatric disorder.  In view of the foregoing, 
the Board concludes, with favorable resolution of doubt, that 
a 50 percent rating under Diagnostic Codes 9400 and 9411, is 
warranted prior to November 24, 1998.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9400 and 
9400.  

However, a further increased rating to 70 percent is not 
warranted, prior to November 24, 1998.  The Board would point 
out that there is no indication of diagnosed psychiatric 
impairment to warrant a 70 percent rating under the old and 
new regulations, prior to November 24, 1998.  See 38 C.F.R. 
§ 4.132, Diagnostic Codes 9400 and 9411 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Codes 9400 and 9411 (1999).  While Dr. 
Bernstein described constricted affect in 1993, VA examiners 
in 1992 and 1998 reported appropriate affect, logical speech 
and no neglect of personal hygiene.  His judgment and insight 
were intact.  The veteran earned a college degree and worked 
as veterans' benefits counselor.  Given the foregoing 
observations, the Board finds that under the above-cited 
criteria, a rating in excess of 50 percent prior to November 
24, 1998 is not in order.

3. Rating in Excess of 50 Percent From November 24 1998.

The Board is of the opinion that entitlement to a rating in 
excess of 50 percent, from November 24, 1998, for the 
veteran's service- connected PTSD (formerly anxiety neurosis) 
is not warranted.  The November 1998 VA psychiatric 
examination findings, to include an appropriate affect and 
intact memory, are not representative of pertinent disability 
warranting a 50 percent rating under the above-cited revised 
criteria.  Further, the veteran denied suicidal ideations on 
his most recent VA examination.  Moreover, there has been no 
demonstration of neglect of personal hygiene and the veteran 
continued to work as a veterans benefits counselor.  The 
veteran's appearance and grooming were "adequate" at his 
1998 VA examination.  The collective objective findings of 
the November 1998 examinations and other medical evidence, to 
include normal speech and that he was oriented times three 
are not representative of pertinent disability warranting a 
50 percent rating under the revised rating criteria.  Nor is 
there evidence of severe impairment under the old rating 
criteria to warrant a 70 percent disability evaluation.  As 
noted above, the veteran is employed as a veterans benefits 
counselor.  Given the foregoing observations, the Board finds 
that, under the above-cited criteria, a rating in excess of 
the 50 percent evaluation awarded above is not in order under 
the regulations in effect prior to and after November 7, 
1996.  38 C.F.R. § 4.130, Diagnostic Codes 9400 and 9411 
(1996), effective prior to November 7, 1996; 38 C.F.R. 
§ 4.132, Diagnostic Codes 9400 and 9411 (1999), effective 
November 7, 1996.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt. 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for impotency is granted.

Service connection for diabetes mellitus is denied.

An increased rating for PTSD (formerly characterized as 
anxiety neurosis), to 50 percent is granted, prior to 
November 24, 1998, subject to the controlling regulations 
governing the payment of monetary awards.

A rating in excess of 50 percent for PTSD, from November 24, 
1998, is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

